DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed 8/5/2021 has been entered. The claims 1-20, 22-24, 31, 39 and 42 have been cancelled. The claims 21, 25, 29, 32, 34 and 41 have been amended. The claims 46 and 47 have been newly added. The claims 21, 25-30, 32-38, 40, 41, and 43-47 are pending in the current application.  

Response to Arguments
Applicant’s arguments filed 8/5/2021 with respect to the new claim limitation set forth in the amended claim 21 and similar claims have been considered but are moot in view of the new ground(s) of rejection based on the newly cited references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 21, 35, 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US-PGPUB No. 2020/0215294 (hereinafter Lee) in view of Krokhalev et al. US-PGPUB No. 2020/0234482 (hereinafter Krokhalev); Savchenkov et al. US-PGPUB No. 2020/0234034 (hereinafter Savchenkov). 

Re Claim 21:  
Lee teaches a method for rendering an image comprising the steps of: 
receiving (i) content data representative of one or more objects in a source image that evokes an emotional response and (ii) style data representative of one or more desired rendering styles of the one or more objects associated with a desired emotional response to be evoked by a target image (
Lee teaches at Paragraph 0125 that the controller 140 may recognize a facial expression of each of the users appearing on an image of the user captured by the camera 110 and obtain emotional information of the user by applying a facial action coding system to the facial expression of the user and at Paragraph 0126 that the controller 140 may extract a plurality of feature points from a face of the user and extract a plurality of facial elements by using the extracted feature points. Lee teaches at Paragraph 0126 that the plurality of facial elements may include eyebrows, eyes, nose, mouth and the like. The controller 140 may combine patterns of the plurality of facial elements and compare the combined pattern with correlation information 300 between facial expressions and emotional factors stored in the storage 160. Lee teaches at Paragraph 0055 that the inputter 130 may receive an input for the target emotional state. 
Lee teaches at Paragraph 0202 that the controller 140 may determine the facial expression of the user based on the image data of the user and obtain information characterizing the emotional state corresponding to the facial expression and at Paragraph 0206 determining information characterizing a current emotional state of the user based on the bio-signal and the image data of the user and at Paragraph 0202 that the image information may be obtained by the camera 110. 
Lee teaches at Paragraph 0164 that the neural network may include the CNN that generates the feature map output by convoluting the current emotional state and the target emotional state and inputs the feature map to the neural network. 
Lee teaches at Paragraph 0087 that the controller 140 may extract an emotional factor that affects the user’s current emotional state and at Paragraph 0147 that the target emotional state may correspond to emotion 2 which has a low degree of excitability and a high degree of positivity. 
Lee teaches at Paragraph 0074-082 that the controller 140 may perform an operation through a neural network on the current emotional state and the target emotional state….the neural network may include a convolutional neural network that generates a feature map output by convoluting the current emotional state and the target emotional state, and inputs the feature map to the neural network); 
Using a trained convolutional neural network including a pre-trained learning process, the content data and the style data to render a target image that corresponds to the source image incorporated with the one or more desired rendering styles such that the desired emotional Lee teaches at Paragraph 0125 that the controller 140 may recognize a facial expression of each of the users appearing on an image of the user captured by the camera 110 and obtain emotional information of the user by applying a facial action coding system to the facial expression of the user. 
Lee teaches at Paragraph 0126 that the plurality of facial elements may include eyebrows, eyes, nose, mouth and the like. The controller 140 may combine patterns of the plurality of facial elements and compare the combined pattern with correlation information 300 between facial expressions and emotional factors stored in the storage 160. Lee teaches at Paragraph 0055 that the inputter 130 may receive an input for the target emotional state. 
Lee teaches at Paragraph 0173 that the display 152 may output the image having a frequency corresponding to the target breathing cycle….for increasing the emotion factor corresponding to the degree of positivity. 
Lee teaches at Paragraph 0095-0096 that the display 152 may also output an image of a color that decreases the emotional factor corresponding to the degree of excitability based on the control of the controller 140 and output the image of the color that increases the emotional factor corresponding to the positivity of the image….at this time, the color for decreasing the emotion factor corresponding to the degree of excitability and the color for increasing the emotion factor corresponding to the degree of positivity may be set by the controller 140 based on correlation information between the color and the emotion factor obtained from an external server and may be set by the user through the inputter 130. Lee teaches at Paragraph 0079 and Paragraph 0163 that the vehicle 10 may improve the inference result of the neural network by continuously updating the weight, bias and activation function included in the neural network based on the current emotional state, the target emotion state and information characterizing an arrival time of the user’s emotion to the target emotion emotion…continuously update the stored neural network…and at Paragraph 0175 that the display 152 may also output the image of a color that decreases the emotion factor corresponding to the degree of excitability based on the control of the controller 140 and output the image of the color that increases the emotion factor corresponding to the positivity of the image under the control of the controller 140. 
Lee teaches at Paragraph 0202 that the controller 140 may determine the facial expression of the user based on the image data of the user and obtain information characterizing the emotional state corresponding to the facial expression and at Paragraph 0206 determining information characterizing a current emotional state of the user based on the bio-signal and the image data of the user and at Paragraph 0202 that the image information may be obtained by the camera 110. 
Lee teaches at Paragraph 0164 that the neural network may include the CNN that generates the feature map output by convoluting the current emotional state and the target emotional state and inputs the feature map to the neural network. 
Lee teaches at Paragraph 0087 that the controller 140 may extract an emotional factor that affects the user’s current emotional state and at Paragraph 0147 that the target emotional state may correspond to emotion 2 which has a low degree of excitability and a high degree of positivity. 
Lee teaches at Paragraph 0074-082 that the controller 140 may perform an operation through a neural network on the current emotional state and the target emotional state….the neural network may include a convolutional neural network that generates a feature map output by convoluting the current emotional state and the target emotional state, and inputs the feature map to the neural network). 
Lee at least suggests the claim limitation: 
Wherein the processing includes, using the pre-trained learning process in the trained convolutional neural network: 
Extracting object related information from the content data (Lee teaches at Paragraph 0125 that the controller 140 may recognize a facial expression of each of the users appearing on an image of the user captured by the camera 110 and obtain emotional information of the user by applying a facial action coding system to the facial expression of the user and at Paragraph 0126 that the controller 140 may extract a plurality of feature points from a face of the user and extract a plurality of facial elements by using the extracted feature points. Lee teaches at Paragraph 0126 that the plurality of facial elements may include eyebrows, eyes, nose, mouth and the like. The controller 140 may combine patterns of the plurality of facial elements and compare the combined pattern with correlation information 300 between facial expressions and emotional factors stored in the storage 160. Lee teaches at Paragraph 0129 that the controller 140 may obtain emotional information representing the emotion of the user is a joy emotion having a highest correlation value for the facial expression 2. 
Lee teaches at Paragraph 0202 that the controller 140 may determine the facial expression of the user based on the image data of the user and obtain information characterizing the emotional state corresponding to the facial expression); 
Extracting rendering style related information from the style data (Lee teaches at Paragraph 0126 that the plurality of facial elements may include eyebrows, eyes, nose, mouth and the like. The controller 140 may combine patterns of the plurality of facial elements and compare the combined pattern with correlation information 300 between facial expressions and emotional factors stored in the storage 160. Lee teaches at Paragraph 0055 that the inputter 130 may receive an input for the target emotional state. 
Lee teaches at Paragraph 0147 that the target emotional state may correspond to emotion 2 which has a low degree of excitability and a high degree of positivity…the controller 140 may determine the difference value between the user’s current emotional state and the target emotional state based on the image data of the user and the bio-signal); 
Classifying one or more extracted rendering styles to one or more emotion scores (Lee teaches at Paragraph 0129 that the controller 140 may obtain emotional information representing the emotion of the user is a joy emotion having a highest correlation value for the facial expression 2 and at Paragraph 0133-0136 that the emotional model 400 may classify the emotion of the user on the basis of the predetermined emotion axes….the emotional model may be expressed by a two-dimensional graph and may classify emotions to eight areas of joy (0 degrees), excitement (45 degrees), arousal (90 degrees), pain (135 degrees), unpleasantness (180 degrees), depression (225 degrees), sleepiness (270 degrees) and relaxation (315 degrees)….the controller 140 may obtain emotion information of the users by using facial expressions of the user.  
Lee teaches at FIG. 4 and Paragraph 0141 that the determined user’s current emotional state may be classified as emotion 8 which has a high degree of excitability and a high degree of negativity); and 
Rendering the target image based on the extracted object related information and the extracted one or more rendering styles (Lee teaches at Paragraph 0173 that the display 152 may output the image having a frequency corresponding to the target breathing cycle….for increasing the emotion factor corresponding to the degree of positivity and at Paragraph 0095 that the display 152 may also output an image of a color that decreases the emotional factor corresponding to the degree of excitability based on the control of the controller 140 and output the image of the color that increases the emotional factor corresponding to the positivity of the image. 
Lee teaches at Paragraph 0095-0096 that the display 152 may also output an image of a color that decreases the emotional factor corresponding to the degree of excitability based on the control of the controller 140 and output the image of the color that increases the emotional factor corresponding to the positivity of the image….at this time, the color for decreasing the emotion factor corresponding to the degree of excitability and the color for increasing the emotion factor corresponding to the degree of positivity may be set by the controller 140 based on correlation information between the color and the emotion factor obtained from an external server and may be set by the user through the inputter 130. Lee teaches at Paragraph 0079 and Paragraph 0163 that the vehicle 10 may improve the inference result of the neural network by continuously updating the weight, bias and activation function included in the neural network based on the current emotional state, the target emotion state and information characterizing an arrival time of the user’s emotion to the target emotion emotion…continuously update the stored neural network…and at Paragraph 0175 that the display 152 may also output the image of a color that decreases the emotion factor corresponding to the degree of excitability based on the control of the controller 140 and output the image of the color that increases the emotion factor corresponding to the positivity of the image under the control of the controller 140. 
). 


Wherein the processing includes, using the pre-trained learning process in the trained convolutional neural network: 
Extracting object related information from the content data (Krokhalev teaches at Paragraph 0045 that the computing device 110 can be configured to analyze the scenario video to extract facial expressions and movement of person depicted in the scenario video and at Paragraph 0048 that the scenario video 310 may depict at least a head and a face of a person 320 who can talk, move the head and express emotion. 
Savchenkov teaches at Paragraph 0041-0044 that the computing device 110 can be configured to analyze the source video to extract parameters of facial expressions of user 110….to analyze the stored images of the user 130 in order to extract facial parameters of the user 130 and at Paragraph 0049 that the face reenactment system 220 can be configured to analyze frames 310 of the source video 305 to extract source parameters 330); 
Extracting rendering style related information from the style data (Krokhalev teaches at Paragraph 0055 that the target image preprocessing module 420 may be configured to detect 2D facial landmarks and visible parts of the head in the target image 125 and fit the 3D facial model to the 2D facial landmarks and visible parts of the head in the target image 125 and teaches at Paragraph 0048 that the portrait animation system may be configured to change the target image 125 by transferring facial expression and head movements of the person 320 to the target face 140. 
Savchenkov teaches at Paragraph 0051 that the face reenactment system 220 can be further configured to analyze the frames 320 of the target video 305 to extract target parameter 335…The target parameters 335 may include facial identity and facial expression corresponding to the target face 140); 
Classifying one or more extracted rendering styles to one or more emotion scores (Krokhalev teaches at Paragraph 0055 that the target face may not have a neutral facial expression, eyes closed or mouth open and a person depicted on the target image may be of a different age than the person depicted in the scenario video. 
Savchenkov teaches at Paragraph 0051 that the face reenactment system 220 can be further configured to analyze the frames 320 of the target video 305 to extract target parameter 335…The target parameters 335 may include facial identity and facial expression corresponding to the target face 140 and at Paragraph 0053 that the images may include an image of the individual having a neutral facial expression and one or more images of the individual having different facial expressions including mouth-open, smiling, angry, astonished and so forth); and 
Rendering the target image based on the extracted object related information and the extracted one or more rendering styles (Savchenkov teaches at Paragraph 0058 that the DNN 415 can be trained to generate photorealistic images of the mouth and eyes regions of a face…using a generative adversarial network to predict the mouth and eye regions and desired facial expression of a current frame. The DNN 415 may allow synthesizing mouth and eyes regions with desired parameters for facial expression. 
Krokhalev teaches at Paragraph 0045 that the computing device 110 can be configured to transfer the facial expressions and movement of the person to the target face in the target image 125 to make the target face 140 to repeat the facial expression and movement of the person in the scenario video in real time and at Paragraph 0102 that DNN can be trained and used to predict other parts of target image 125). 


It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Savchenkov/Krokhalev’s classifying one or more extracted rendering styles to one or more emotion scores into the CNN of Lee for rendering the target image based on the extracted rendering styles and the face data of the source image. One of the ordinary skill in the art would have classified the emotion responses into different classifications based on the classification scores so that the rendering styles can be based on the classification scores of the emotional responses. 
Re Claim 46: 
The claim 46 encompasses the same scope of invention as that of the claim 21 except additional claim limitation that processing the target image to determine an emotion score or rating representative of the desired emotional response evoked by the target image; determining whether the score is below a predetermined threshold; and if the score is below the predetermined threshold, further processing the target image using the pre-trained learning process in the trained convolutional neural network to generate a further target image. 
Lee/Krokhalev/ Savchenkov teaches the claim limitation that processing the target image to determine an emotion score or rating representative of the desired emotional response evoked by the target image; determining whether the score is below a predetermined threshold; and (Lee teaches at FIG. 4 and Paragraph 0141 that the determined user’s current emotional state may be classified as emotion 8 which has a high degree of excitability and a high degree of negativity.  Lee teaches at Paragraph 0087 that the controller 140 may extract an emotional factor that affects the user’s current emotional state and at Paragraph 0147 that the target emotional state may correspond to emotion 2 which has a low degree of excitability and a high degree of positivity. 
Krokhalev teaches at Paragraph 0045 that the computing device 110 can be configured to analyze the scenario video to extract facial expressions and movement of person depicted in the scenario video and at Paragraph 0048 that the scenario video 310 may depict at least a head and a face of a person 320 who can talk, move the head and express emotion. Krokhalev teaches at Paragraph 0055 that the target face may not have a neutral facial expression, eyes closed or mouth open and a person depicted on the target image may be of a different age than the person depicted in the scenario video. 

Savchenkov teaches at Paragraph 0041-0044 that the computing device 110 can be configured to analyze the source video to extract parameters of facial expressions of user 110….to analyze the stored images of the user 130 in order to extract facial parameters of the user 130 and at Paragraph 0049 that the face reenactment system 220 can be configured to analyze frames 310 of the source video 305 to extract source parameters 330. 
Savchenkov teaches at Paragraph 0051 that the face reenactment system 220 can be further configured to analyze the frames 320 of the target video 305 to extract target parameter 335…The target parameters 335 may include facial identity and facial expression corresponding to the target face 140 and at Paragraph 0053 that the images may include an image of the individual having a neutral facial expression and one or more images of the individual having different facial expressions including mouth-open, smiling, angry, astonished and so forth); and 
if the score is below the predetermined threshold, further processing the target image using the pre-trained learning process in the trained convolutional neural network to generate a Lee teaches at FIG. 4 and Paragraph 0141 that the determined user’s current emotional state may be classified as emotion 8 which has a high degree of excitability and a high degree of negativity.  Lee teaches at Paragraph 0074-082 that the controller 140 may perform an operation through a neural network on the current emotional state and the target emotional state….the neural network may include a convolutional neural network that generates a feature map output by convoluting the current emotional state and the target emotional state, and inputs the feature map to the neural network. 
Savchenkov teaches at Paragraph 0058 that the DNN 415 can be trained to generate photorealistic images of the mouth and eyes regions of a face…using a generative adversarial network to predict the mouth and eye regions and desired facial expression of a current frame. The DNN 415 may allow synthesizing mouth and eyes regions with desired parameters for facial expression. 
Krokhalev teaches at Paragraph 0045 that the computing device 110 can be configured to transfer the facial expressions and movement of the person to the target face in the target image 125 to make the target face 140 to repeat the facial expression and movement of the person in the scenario video in real time and at Paragraph 0102 that DNN can be trained and used to predict other parts of target image 125). 


It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Savchenkov/Krokhalev’s classifying one or more extracted rendering styles to one or more emotion scores into the CNN of Lee for rendering the target image based on the extracted rendering styles and the face data of the source image. One 

Re Claim 35: 
The claim 35 encompasses the same scope of invention as that of the claim 21 except additional claim limitation that the style data includes one or more images having a desired style. 
Savchenkov further teaches the claim limitation that the style data includes one or more images having a desired style ( 
Savchenkov teaches at Paragraph 0051 that the face reenactment system 220 can be further configured to analyze the frames 320 of the target video 305 to extract target parameter 335…The target parameters 335 may include facial identity and facial expression corresponding to the target face 140 and at Paragraph 0053 that the images may include an image of the individual having a neutral facial expression and one or more images of the individual having different facial expressions including mouth-open, smiling, angry, astonished and so forth). 

Re Claim 47:  
Lee teaches a system comprising: 
a processing unit arranged to: receive (1) content data representative of one or more objects in a source image that evokes an emotional response and (ii) style data representative of one or more desired rendering styles of the one or more objects associated with a desired emotional response to be evoked by a target image; and
Lee teaches at Paragraph 0125 that the controller 140 may recognize a facial expression of each of the users appearing on an image of the user captured by the camera 110 and obtain emotional information of the user by applying a facial action coding system to the facial expression of the user and at Paragraph 0126 that the controller 140 may extract a plurality of feature points from a face of the user and extract a plurality of facial elements by using the extracted feature points. 
Lee teaches at Paragraph 0126 that the plurality of facial elements may include eyebrows, eyes, nose, mouth and the like. The controller 140 may combine patterns of the plurality of facial elements and compare the combined pattern with correlation information 300 between facial expressions and emotional factors stored in the storage 160. Lee teaches at Paragraph 0055 that the inputter 130 may receive an input for the target emotional state. 

Lee teaches at Paragraph 0202 that the controller 140 may determine the facial expression of the user based on the image data of the user and obtain information characterizing the emotional state corresponding to the facial expression and at Paragraph 0206 determining information characterizing a current emotional state of the user based on the bio-signal and the image data of the user and at Paragraph 0202 that the image information may be obtained by the camera 110. 
Lee teaches at Paragraph 0164 that the neural network may include the CNN that generates the feature map output by convoluting the current emotional state and the target emotional state and inputs the feature map to the neural network. 
Lee teaches at Paragraph 0087 that the controller 140 may extract an emotional factor that affects the user’s current emotional state and at Paragraph 0147 that the target emotional state may correspond to emotion 2 which has a low degree of excitability and a high degree of positivity. 
Lee teaches at Paragraph 0074-082 that the controller 140 may perform an operation through a neural network on the current emotional state and the target emotional state….the neural network may include a convolutional neural network that generates a feature map output by convoluting the current emotional state and the target emotional state, and inputs the feature map to the neural network); 
process, using a trained convolutional neural network including a pre-trained learning process, the content data and the style data to render a target image that corresponds to the source image incorporated with the one or more desired rendering styles such that the desired emotional response evoked by the target image is different from the emotional response evoked by the source image (Lee teaches at Paragraph 0125 that the controller 140 may recognize a facial expression of each of the users appearing on an image of the user captured by the camera 110 and obtain emotional information of the user by applying a facial action coding system to the facial expression of the user and at Paragraph 0126 that the controller 140 may extract a plurality of feature points from a face of the user and extract a plurality of facial elements by using the extracted feature points. Lee teaches at Paragraph 0173 that the display 152 may output the image having a frequency corresponding to the target breathing cycle….for increasing the emotion factor corresponding to the degree of positivity. 
Lee teaches at Paragraph 0202 that the controller 140 may determine the facial expression of the user based on the image data of the user and obtain information characterizing the emotional state corresponding to the facial expression and at Paragraph 0206 determining information characterizing a current emotional state of the user based on the bio-signal and the image data of the user and at Paragraph 0202 that the image information may be obtained by the camera 110. 
Lee teaches at Paragraph 0164 that the neural network may include the CNN that generates the feature map output by convoluting the current emotional state and the target emotional state and inputs the feature map to the neural network. 
Lee teaches at Paragraph 0087 that the controller 140 may extract an emotional factor that affects the user’s current emotional state and at Paragraph 0147 that the target emotional state may correspond to emotion 2 which has a low degree of excitability and a high degree of positivity. 
Lee teaches at Paragraph 0074-082 that the controller 140 may perform an operation through a neural network on the current emotional state and the target emotional state….the neural network may include a convolutional neural network that generates a feature map output by convoluting the current emotional state and the target emotional state, and inputs the feature map to the neural network). 
Lee at least suggests the claim limitation: 
wherein the processing unit is configured to use the pre- trained learning process in the trained convolutional neural network to: 
extract object related information from the content data (Lee teaches at Paragraph 0125 that the controller 140 may recognize a facial expression of each of the users appearing on an image of the user captured by the camera 110 and obtain emotional information of the user by applying a facial action coding system to the facial expression of the user and at Paragraph 0126 that the controller 140 may extract a plurality of feature points from a face of the user and extract a plurality of facial elements by using the extracted feature points. Lee teaches at Paragraph 0126 that the plurality of facial elements may include eyebrows, eyes, nose, mouth and the like. The controller 140 may combine patterns of the plurality of facial elements and compare the combined pattern with correlation information 300 between facial expressions and emotional factors stored in the storage 160. Lee teaches at Paragraph 0129 that the controller 140 may obtain emotional information representing the emotion of the user is a joy emotion having a highest correlation value for the facial expression 2. 
Lee teaches at Paragraph 0202 that the controller 140 may determine the facial expression of the user based on the image data of the user and obtain information characterizing the emotional state corresponding to the facial expression); 
extract rendering style related information from the style data; and (Lee teaches at Paragraph 0126 that the plurality of facial elements may include eyebrows, eyes, nose, mouth and the like. The controller 140 may combine patterns of the plurality of facial elements and compare the combined pattern with correlation information 300 between facial expressions and emotional factors stored in the storage 160. Lee teaches at Paragraph 0055 that the inputter 130 may receive an input for the target emotional state. 
Lee teaches at Paragraph 0147 that the target emotional state may correspond to emotion 2 which has a low degree of excitability and a high degree of positivity…the controller 140 may determine the difference value between the user’s current emotional state and the target emotional state based on the image data of the user and the bio-signal); 
render the target image based on the extracted object related information and the extracted one or more rendering styles (Lee teaches at Paragraph 0173 that the display 152 may output the image having a frequency corresponding to the target breathing cycle….for increasing the emotion factor corresponding to the degree of positivity and at Paragraph 0095 that the display 152 may also output an image of a color that decreases the emotional factor corresponding to the degree of excitability based on the control of the controller 140 and output the image of the color that increases the emotional factor corresponding to the positivity of the image. 
Lee teaches at Paragraph 0095-0096 that the display 152 may also output an image of a color that decreases the emotional factor corresponding to the degree of excitability based on the control of the controller 140 and output the image of the color that increases the emotional factor corresponding to the positivity of the image….at this time, the color for decreasing the emotion factor corresponding to the degree of excitability and the color for increasing the emotion factor corresponding to the degree of positivity may be set by the controller 140 based on correlation information between the color and the emotion factor obtained from an external server and may be set by the user through the inputter 130. Lee teaches at Paragraph 0079 and Paragraph 0163 that the vehicle 10 may improve the inference result of the neural network by continuously updating the weight, bias and activation function included in the neural network based on the current emotional state, the target emotion state and information characterizing an arrival time of the user’s emotion to the target emotion emotion…continuously update the stored neural network…and at Paragraph 0175 that the display 152 may also output the image of a color that decreases the emotion factor corresponding to the degree of excitability based on the control of the controller 140 and output the image of the color that increases the emotion factor corresponding to the positivity of the image under the control of the controller 140. 
). 

Krokhalev/ Savchenkov teaches the claim limitation: 

Extracting object related information from the content data (Krokhalev teaches at Paragraph 0045 that the computing device 110 can be configured to analyze the scenario video to extract facial expressions and movement of person depicted in the scenario video and at Paragraph 0048 that the scenario video 310 may depict at least a head and a face of a person 320 who can talk, move the head and express emotion. 
Savchenkov teaches at Paragraph 0041-0044 that the computing device 110 can be configured to analyze the source video to extract parameters of facial expressions of user 110….to analyze the stored images of the user 130 in order to extract facial parameters of the user 130 and at Paragraph 0049 that the face reenactment system 220 can be configured to analyze frames 310 of the source video 305 to extract source parameters 330); 
extract rendering style related information from the style data; and (Krokhalev teaches at Paragraph 0055 that the target image preprocessing module 420 may be configured to detect 2D facial landmarks and visible parts of the head in the target image 125 and fit the 3D facial model to the 2D facial landmarks and visible parts of the head in the target image 125 and teaches at Paragraph 0048 that the portrait animation system may be configured to change the target image 125 by transferring facial expression and head movements of the person 320 to the target face 140. 
Savchenkov teaches at Paragraph 0051 that the face reenactment system 220 can be further configured to analyze the frames 320 of the target video 305 to extract target parameter 335…The target parameters 335 may include facial identity and facial expression corresponding to the target face 140); 
Savchenkov teaches at Paragraph 0058 that the DNN 415 can be trained to generate photorealistic images of the mouth and eyes regions of a face…using a generative adversarial network to predict the mouth and eye regions and desired facial expression of a current frame. The DNN 415 may allow synthesizing mouth and eyes regions with desired parameters for facial expression. 
Krokhalev teaches at Paragraph 0045 that the computing device 110 can be configured to transfer the facial expressions and movement of the person to the target face in the target image 125 to make the target face 140 to repeat the facial expression and movement of the person in the scenario video in real time and at Paragraph 0102 that DNN can be trained and used to predict other parts of target image 125). 


It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Savchenkov/Krokhalev’s classifying one or more extracted rendering styles to one or more emotion scores into the CNN of Lee for rendering the target image based on the extracted rendering styles and the face data of the source image. One of the ordinary skill in the art would have classified the emotion responses into different classifications based on the classification scores so that the rendering styles can be based on the classification scores of the emotional responses. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US-PGPUB No. 2020/0215294 (hereinafter Lee) in view of Krokhalev et al. US-PGPUB No. . 
Re Claim 25: 
The claim 25 encompasses the same scope of invention as that of the claim 21 except additional claim limitation that the pre-trained learning process is arranged to extract object related information from the content data by processing the content data with a plurality of iteration, wherein each iteration of processing reveals further object related information.
Lee at least suggests the claim limitation that the pre-trained learning process is arranged to extract object related information from the content data by processing the content data with a plurality of iteration, wherein each iteration of processing reveals further object related information (Lee teaches at Paragraph 0079 and Paragraph 0163 that the vehicle 10 may improve the inference result of the neural network by continuously updating the weight, bias and activation function included in the neural network based on the current emotional state, the target emotion state and information characterizing an arrival time of the user’s emotion to the target emotion emotion…continuously update the stored neural network…and at Paragraph 0175 that the display 152 may also output the image of a color that decreases the emotion factor corresponding to the degree of excitability based on the control of the controller 140 and output the image of the color that increases the emotion factor corresponding to the positivity of the image under the control of the controller 140. 
Lee teaches at Paragraph 0074-082 that the controller 140 may perform an operation through a neural network on the current emotional state and the target emotional state….the neural network may include a convolutional neural network that generates a feature map output by convoluting the current emotional state and the target emotional state, and inputs the feature map to the neural network). 
However, Xu teaches the claim limitation that the pre-trained learning process is arranged to extract object related information from the content data by processing the content data with a plurality of iteration, wherein each iteration of processing reveals further object related information (Xu teaches at Paragraph 0146-0155 that the emotion recognition module performs emotion recognition using an emotion recognition algorithm such as a CNN algorithm….implicit features are extracted using a trainable convolution kernel….The Bayesian network of the emotional-psychological stress is trained with more than 10 repeated iterations). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the features of Xu’s CNN to have identified the emotion features using a trainable convolution kernel. One of the ordinary skill in the art would have been motivated to have provided a CNN to have extracted the emotion features. 



Claims 26-30, 34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US-PGPUB No. 2020/0215294 (hereinafter Lee) in view of Krokhalev et al. US-PGPUB No. 2020/0234482 (hereinafter Krokhalev); Savchenkov et al. US-PGPUB No. 2020/0234034 (hereinafter Savchenkov); Xu US-PGPUB No. 2020/0275873 (hereinafter Xu); Zhang et al. US-PGPUB No. 2019/0370936 (hereinafter Zhang) and Hua et al. US-PGPUB No. 2020/0082249 (hereinafter Hua). 


The claim 26 encompasses the same scope of invention as that of the claim 25 except additional claim limitation that the pre-trained learning process is arranged to extract rendering styles related information by processing the style data with the plurality of iterations, wherein each iteration of processing reveals further rendering styles related information. 
Lee at least suggests the claim limitation that the pre-trained learning process is arranged to extract rendering styles related information by processing the style data with the plurality of iterations, wherein each iteration of processing reveals further rendering styles related information (Lee teaches at Paragraph 0079 and Paragraph 0163 that the vehicle 10 may improve the inference result of the neural network by continuously updating the weight, bias and activation function included in the neural network based on the current emotional state, the target emotion state and information characterizing an arrival time of the user’s emotion to the target emotion emotion…continuously update the stored neural network…and at Paragraph 0175 that the display 152 may also output the image of a color that decreases the emotion factor corresponding to the degree of excitability based on the control of the controller 140 and output the image of the color that increases the emotion factor corresponding to the positivity of the image under the control of the controller 140. 
Lee teaches at Paragraph 0074-082 that the controller 140 may perform an operation through a neural network on the current emotional state and the target emotional state….the neural network may include a convolutional neural network that generates a feature map output by convoluting the current emotional state and the target emotional state, and inputs the feature map to the neural network). 
Zhang teaches at Paragraph 0062 that the procedure 500 can be performed iteratively to enable successively higher resolution style details to be applied to the resolved image 126. Zhang teaches at Paragraph 0058 that the up-scaled transferred image 304 is processed by the feature extractor module 306 to extract the transferred image features 312 (the object related information from the content data) which are used to generate the transferred image feature map 314 and at Paragraph 0059 that the style image feature map 310 and the transferred image feature map 314 are used as inputs to generate the swapped feature map 310.  
Zhang teaches at Paragraph 0053-0054 that the resolution neural network 206 is trained in two stages. The first stage trains the resolution neural network 206 for 50 epochs (iterations) using the reconstruction loss function and the second stage trains the resolution neural network 200 for 200 epochs using all four of the loss functions described above….Step 502 generates a transferred image that includes content from an input image transformed by applying a first set of style attributes from a style image to the input image and at Paragraph 0058 that this can be performed by sampling patches from up-scaled transferred image 304. 
Zhang teaches at FIG. 2 that the Transfer Module 118 includes Transfer Neural Network 204 and at Paragraph 0037 that the first level features 202 are used as a training data set to train a transfer neural network 204. Zhang teaches at FIG. 5 Block 504 extracting a second set of style attributes from an unscaled version of the style image and the second set of style attributes being of higher visual resolution than the first set of style attributes). 
Hua teaches at Paragraph 0048 that in each round of iteration in the training process, the feature extraction part 210 and the feature transform part 212 may be updated twice or more. Hua teaches at Paragraph 0033 that by selecting the convolution filters, particular objects may be extracted. Hua teaches at Paragraph 0034-0035 that the feature transform part 212 can be configured to achieve extracting the feature maps from the image content and transforming the feature maps into image content and the number of the feature maps output by the feature extraction part 210 may be determined by the number of convolution kernels…..The image stylization part 220 is configured to process in the feature space of the image to apply corresponding texture style to the feature maps of the image.  
Hua teaches at Paragraph 0083-0085 that the processing the feature maps with the second and third sub-networks comprises: processing the feature maps with the second sub-network to apply the first texture style to the first region and processing a second region of the feature maps with the third sub-network to apply the second texture style to the second region).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided the features of Hua’s learning network and/or Zhang’s learning network to have applied various desired rendering styles to the input image. One of the ordinary skill in the art would have been motivated to have applied a number of image rendering styles to the input image to have rendered the target image with the desired rendering styles. 
Re Claim 27: 

Lee at least suggests the claim limitation that the target image is rendered by the pre-trained learning process arranged to combine the object related information and the rendering styles related information (Lee teaches at Paragraph 0079 and Paragraph 0163 that the vehicle 10 may improve the inference result of the neural network by continuously updating the weight, bias and activation function included in the neural network based on the current emotional state, the target emotion state and information characterizing an arrival time of the user’s emotion to the target emotion emotion…continuously update the stored neural network…and at Paragraph 0175 that the display 152 may also output the image of a color that decreases the emotion factor corresponding to the degree of excitability based on the control of the controller 140 and output the image of the color that increases the emotion factor corresponding to the positivity of the image under the control of the controller 140. 
Lee teaches at Paragraph 0074-082 that the controller 140 may perform an operation through a neural network on the current emotional state and the target emotional state….the neural network may include a convolutional neural network that generates a feature map output by convoluting the current emotional state and the target emotional state, and inputs the feature map to the neural network). 
Zhang teaches the claim limitation that the target image is rendered by the pre-trained learning process arranged to combine the object related information and the rendering styles related information (Zhang teaches at Paragraph 0054 that Step 502 generates a transferred image that includes content from an input image transformed by applying a first set of style attributes from a style image to the input image. 
Zhang teaches at Paragraph 0062 that the procedure 500 can be performed iteratively to enable successively higher resolution style details to be applied to the resolved image 126. Zhang teaches at Paragraph 0058 that the up-scaled transferred image 304 is processed by the feature extractor module 306 to extract the transferred image features 312 (the object related information from the content data) which are used to generate the transferred image feature map 314 and at Paragraph 0059 that the style image feature map 310 and the transferred image feature map 314 are used as inputs to generate the swapped feature map 310.  
Zhang teaches at Paragraph 0020 that a first set of style features from the style image are extracted and used to train a style transfer neural network and the input image is then processed using the style transfer network to generate a transferred image as output to reflect coarse style features from the style image). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided the features of Zhang’s learning network to have applied various desired rendering styles to the input image. One of the ordinary skill in the art would have been motivated to have applied a number of image rendering styles to the input image to have rendered the target image with the desired rendering styles. 
Re Claim 28: 
The claim 28 encompasses the same scope of invention as that of the claim 27 except additional claim limitation that the pre-trained learning process combines the object related information and the rendering styles related information with the plurality of iterations, wherein 
Lee at least suggests the claim limitation that the pre-trained learning process combines the object related information and the rendering styles related information with the plurality of iterations, wherein each iteration of processing renders the target image to include additional object related information and rendering styles related information (Lee teaches at Paragraph 0079 and Paragraph 0163 that the vehicle 10 may improve the inference result of the neural network by continuously updating the weight, bias and activation function included in the neural network based on the current emotional state, the target emotion state and information characterizing an arrival time of the user’s emotion to the target emotion emotion…continuously update the stored neural network…and at Paragraph 0175 that the display 152 may also output the image of a color that decreases the emotion factor corresponding to the degree of excitability based on the control of the controller 140 and output the image of the color that increases the emotion factor corresponding to the positivity of the image under the control of the controller 140. 
Lee teaches at Paragraph 0074-082 that the controller 140 may perform an operation through a neural network on the current emotional state and the target emotional state….the neural network may include a convolutional neural network that generates a feature map output by convoluting the current emotional state and the target emotional state, and inputs the feature map to the neural network). 
Zhang teaches the claim limitation that the pre-trained learning process combines the object related information and the rendering styles related information with the plurality of iterations, wherein each iteration of processing renders the target image to include additional Zhang teaches at Paragraph 0062 that the procedure 500 can be performed iteratively to enable successively higher resolution style details to be applied to the resolved image 126. Zhang teaches at Paragraph 0058 that the up-scaled transferred image 304 is processed by the feature extractor module 306 to extract the transferred image features 312 (the object related information from the content data) which are used to generate the transferred image feature map 314 and at Paragraph 0059 that the style image feature map 310 and the transferred image feature map 314 are used as inputs to generate the swapped feature map 310.  
Zhang teaches at Paragraph 0020 that a first set of style features from the style image are extracted and used to train a style transfer neural network and the input image is then processed using the style transfer network to generate a transferred image as output to reflect coarse style features from the style image). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided the features of Zhang’s learning network to have applied various desired rendering styles to the input image. One of the ordinary skill in the art would have been motivated to have applied a number of image rendering styles to the input image to have rendered the target image with the desired rendering styles. 

Re Claim 29: 
The claim 29 encompasses the same scope of invention as that of the claim 28 except additional claim limitation that each iteration of processing to render the target image is optimized. 
 (Lee teaches at Paragraph 0224 that controlling the feedback device so as to increase the degree of positivity according to the determined degree of positivity and degree of excitability, the user’s emotion can be promptly caused to the target emotion. 
Lee teaches at Paragraph 0126 that the plurality of facial elements may include eyebrows, eyes, nose, mouth and the like. The controller 140 may combine patterns of the plurality of facial elements and compare the combined pattern with correlation information 300 between facial expressions and emotional factors stored in the storage 160. Lee teaches at Paragraph 0055 that the inputter 130 may receive an input for the target emotional state. 
 Lee teaches at Paragraph 0079 and Paragraph 0163 that the vehicle 10 may improve the inference result of the neural network by continuously updating the weight, bias and activation function included in the neural network based on the current emotional state, the target emotion state and information characterizing an arrival time of the user’s emotion to the target emotion emotion…continuously update the stored neural network…and at Paragraph 0175 that the display 152 may also output the image of a color that decreases the emotion factor corresponding to the degree of excitability based on the control of the controller 140 and output the image of the color that increases the emotion factor corresponding to the positivity of the image under the control of the controller 140. 
Lee teaches at Paragraph 0074-082 that the controller 140 may perform an operation through a neural network on the current emotional state and the target emotional state….the neural network may include a convolutional neural network that generates a feature map output by convoluting the current emotional state and the target emotional state, and inputs the feature map to the neural network). 
Zhang teaches at Paragraph 0053-0054 that the resolution neural network 206 is trained in two stages. The first stage trains the resolution neural network 206 for 50 epochs (iterations) using the reconstruction loss function and the second stage trains the resolution neural network 200 for 200 epochs using all four of the loss functions described above….Step 502 generates a transferred image that includes content from an input image transformed by applying a first set of style attributes from a style image to the input image and at Paragraph 0058 that this can be performed by sampling patches from up-scaled transferred image 304. 
Zhang teaches at Paragraph 0062 that the procedure 500 can be performed iteratively to enable successively higher resolution style details to be applied to the resolved image 126. Zhang teaches at Paragraph 0058 that the up-scaled transferred image 304 is processed by the feature extractor module 306 to extract the transferred image features 312 (the object related information from the content data) which are used to generate the transferred image feature map 314 and at Paragraph 0059 that the style image feature map 310 and the transferred image feature map 314 are used as inputs to generate the swapped feature map 310.  
Zhang teaches at Paragraph 0020 that a first set of style features from the style image are extracted and used to train a style transfer neural network and the input image is then processed using the style transfer network to generate a transferred image as output to reflect coarse style features from the style image). 

Re Claim 30: 

Lee at least suggests the claim limitation that the rendering of the target image is optimized by minimizing losses with each iteration between the target image and the additional object related information and rendering styles related information (Lee teaches at Paragraph 0224 that controlling the feedback device so as to increase the degree of positivity according to the determined degree of positivity and degree of excitability, the user’s emotion can be promptly caused to the target emotion. 
Lee teaches at Paragraph 0126 that the plurality of facial elements may include eyebrows, eyes, nose, mouth and the like. The controller 140 may combine patterns of the plurality of facial elements and compare the combined pattern with correlation information 300 between facial expressions and emotional factors stored in the storage 160. Lee teaches at Paragraph 0055 that the inputter 130 may receive an input for the target emotional state. 
 Lee teaches at Paragraph 0079 and Paragraph 0163 that the vehicle 10 may improve the inference result of the neural network by continuously updating the weight, bias and activation function included in the neural network based on the current emotional state, the target emotion state and information characterizing an arrival time of the user’s emotion to the target emotion emotion…continuously update the stored neural network…and at Paragraph 0175 that the display 152 may also output the image of a color that decreases the emotion factor corresponding to the degree of excitability based on the control of the controller 140 and output the image of the color that increases the emotion factor corresponding to the positivity of the image under the control of the controller 140. 
Lee teaches at Paragraph 0074-082 that the controller 140 may perform an operation through a neural network on the current emotional state and the target emotional state….the neural network may include a convolutional neural network that generates a feature map output by convoluting the current emotional state and the target emotional state, and inputs the feature map to the neural network). 
Zhang teaches the claim limitation that the rendering of the target image is optimized by minimizing losses with each iteration between the target image and the additional object related information and rendering styles related information (Zhang teaches at Paragraph 0053-0054 that the resolution neural network 206 is trained in two stages. The first stage trains the resolution neural network 206 for 50 epochs (iterations) using the reconstruction loss function and the second stage trains the resolution neural network 200 for 200 epochs using all four of the loss functions described above….Step 502 generates a transferred image that includes content from an input image transformed by applying a first set of style attributes from a style image to the input image and at Paragraph 0058 that this can be performed by sampling patches from up-scaled transferred image 304. 
Zhang teaches at Paragraph 0062 that the procedure 500 can be performed iteratively to enable successively higher resolution style details to be applied to the resolved image 126. Zhang teaches at Paragraph 0058 that the up-scaled transferred image 304 is processed by the feature extractor module 306 to extract the transferred image features 312 (the object related information from the content data) which are used to generate the transferred image feature map 314 and at Paragraph 0059 that the style image feature map 310 and the transferred image feature map 314 are used as inputs to generate the swapped feature map 310.  
Zhang teaches at Paragraph 0020 that a first set of style features from the style image are extracted and used to train a style transfer neural network and the input image is then processed using the style transfer network to generate a transferred image as output to reflect coarse style features from the style image). 

Re Claim 34: 
The claim 34 encompasses the same scope of invention as that of the claim 21 except additional claim limitation that the content data includes one or more images showing one or more objects, and the one or more images include the source image. 
Lee at least suggests the claim limitation that the content data includes one or more images showing one or more objects, and the one or more images include the source image (Lee teaches at Paragraph 0224 that controlling the feedback device so as to increase the degree of positivity according to the determined degree of positivity and degree of excitability, the user’s emotion can be promptly caused to the target emotion. 
Lee teaches at Paragraph 0126 that the plurality of facial elements may include eyebrows, eyes, nose, mouth and the like. The controller 140 may combine patterns of the plurality of facial elements and compare the combined pattern with correlation information 300 between facial expressions and emotional factors stored in the storage 160. Lee teaches at Paragraph 0055 that the inputter 130 may receive an input for the target emotional state. 
 Lee teaches at Paragraph 0079 and Paragraph 0163 that the vehicle 10 may improve the inference result of the neural network by continuously updating the weight, bias and activation function included in the neural network based on the current emotional state, the target emotion state and information characterizing an arrival time of the user’s emotion to the target emotion emotion…continuously update the stored neural network…and at Paragraph 0175 that the display 152 may also output the image of a color that decreases the emotion factor corresponding to the degree of excitability based on the control of the controller 140 and output the image of the color that increases the emotion factor corresponding to the positivity of the image under the control of the controller 140. 
Lee teaches at Paragraph 0074-082 that the controller 140 may perform an operation through a neural network on the current emotional state and the target emotional state….the neural network may include a convolutional neural network that generates a feature map output by convoluting the current emotional state and the target emotional state, and inputs the feature map to the neural network). 
Hua and Zhang further teach the claim limitation that the content data includes one or more images showing one or more objects, and the one or more images include the source image (Hua teaches at Paragraph 0032 that the learning network 200 includes a feature extraction part 210 and at Paragraph 0033 that the feature extraction part 210 and the feature transform part 212 may consist of a plurality of layers of the neural network. A plurality of layers in a convolutional neural network. Hua teaches at Paragraph 0033 that by selecting the convolution filters, particular information of the image (for example, one or more objects) may be extracted. 
Zhang teaches at Paragraph 0019 that the input image can be a photograph of a real-life image such as a person). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined Hua’s learning network with Zhang’s learning network 
Re Claim 40: 
The claim 40 encompasses the same scope of invention as that of the claim 34 except additional claim limitation that the one or more images showing one or more objects are one or more frames of an image stream. 
Lee at least suggests the claim limitation that the one or more images showing one or more objects are one or more frames of an image stream (Lee teaches at Paragraph 0224 that controlling the feedback device so as to increase the degree of positivity according to the determined degree of positivity and degree of excitability, the user’s emotion can be promptly caused to the target emotion. Lee teaches at Paragraph 0133 the emotion axes may be determined based on emotions measured from images of the user. 
Lee teaches at Paragraph 0126 that the plurality of facial elements may include eyebrows, eyes, nose, mouth and the like. The controller 140 may combine patterns of the plurality of facial elements and compare the combined pattern with correlation information 300 between facial expressions and emotional factors stored in the storage 160. Lee teaches at Paragraph 0055 that the inputter 130 may receive an input for the target emotional state. 
 Lee teaches at Paragraph 0079 and Paragraph 0163 that the vehicle 10 may improve the inference result of the neural network by continuously updating the weight, bias and activation function included in the neural network based on the current emotional state, the target emotion state and information characterizing an arrival time of the user’s emotion to the target emotion emotion…continuously update the stored neural network…and at Paragraph 0175 that the display 152 may also output the image of a color that decreases the emotion factor corresponding to the degree of excitability based on the control of the controller 140 and output the image of the color that increases the emotion factor corresponding to the positivity of the image under the control of the controller 140. 
Lee teaches at Paragraph 0074-082 that the controller 140 may perform an operation through a neural network on the current emotional state and the target emotional state….the neural network may include a convolutional neural network that generates a feature map output by convoluting the current emotional state and the target emotional state, and inputs the feature map to the neural network). 
Krokhalev/Savchenkov teaches the claim limitation: 
that the one or more images showing one or more objects are one or more frames of an image stream (Krokhalev teaches at Paragraph 0045 that the computing device 110 can be configured to analyze the scenario video to extract facial expressions and movement of person depicted in the scenario video and at Paragraph 0048 that the scenario video 310 may depict at least a head and a face of a person 320 who can talk, move the head and express emotion. Krokhalev teaches at Paragraph 0055 that the target image preprocessing module 420 may be configured to detect 2D facial landmarks and visible parts of the head in the target image 125 and fit the 3D facial model to the 2D facial landmarks and visible parts of the head in the target image 125 and teaches at Paragraph 0048 that the portrait animation system may be configured to change the target image 125 by transferring facial expression and head movements of the person 320 to the target face 140. 
Savchenkov teaches at Paragraph 0041-0044 that the computing device 110 can be configured to analyze the source video to extract parameters of facial expressions of user 110….to analyze the stored images of the user 130 in order to extract facial parameters of the user 130 and at Paragraph 0049 that the face reenactment system 220 can be configured to analyze frames 310 of the source video 305 to extract source parameters 330); 
Savchenkov teaches at Paragraph 0051 that the face reenactment system 220 can be further configured to analyze the frames 320 of the target video 305 to extract target parameter 335…The target parameters 335 may include facial identity and facial expression corresponding to the target face 140). 

It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Savchenkov/Krokhalev’s classifying one or more extracted rendering styles to one or more emotion scores into the CNN of Lee for rendering the target image based on the extracted rendering styles and the face data of the source image. One of the ordinary skill in the art would have classified the emotion responses into different classifications based on the classification scores so that the rendering styles can be based on the classification scores of the emotional responses. 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US-PGPUB No. 2020/0215294 (hereinafter Lee) in view of Krokhalev et al. US-PGPUB No. 2020/0234482 (hereinafter Krokhalev); Savchenkov et al. US-PGPUB No. 2020/0234034 (hereinafter Savchenkov); Li et al. US-PGPUB No. 2018/0240257 (hereinafter Li) and Shlens et al. US-PGPUB No. 2019/0236814 (hereinafter Shlens). 
Re Claim 32: 

Lee at least suggests the claim limitation that each iteration is a propagation of each layer of the trained convolutional neural network (Lee teaches at Paragraph 0224 that controlling the feedback device so as to increase the degree of positivity according to the determined degree of positivity and degree of excitability, the user’s emotion can be promptly caused to the target emotion. Lee teaches at Paragraph 0133 the emotion axes may be determined based on emotions measured from images of the user. 
Lee teaches at Paragraph 0126 that the plurality of facial elements may include eyebrows, eyes, nose, mouth and the like. The controller 140 may combine patterns of the plurality of facial elements and compare the combined pattern with correlation information 300 between facial expressions and emotional factors stored in the storage 160. Lee teaches at Paragraph 0055 that the inputter 130 may receive an input for the target emotional state. 
 Lee teaches at Paragraph 0079 and Paragraph 0163 that the vehicle 10 may improve the inference result of the neural network by continuously updating the weight, bias and activation function included in the neural network based on the current emotional state, the target emotion state and information characterizing an arrival time of the user’s emotion to the target emotion emotion…continuously update the stored neural network…and at Paragraph 0175 that the display 152 may also output the image of a color that decreases the emotion factor corresponding to the degree of excitability based on the control of the controller 140 and output the image of the color that increases the emotion factor corresponding to the positivity of the image under the control of the controller 140. 
Lee teaches at Paragraph 0074-082 that the controller 140 may perform an operation through a neural network on the current emotional state and the target emotional state….the neural network may include a convolutional neural network that generates a feature map output by convoluting the current emotional state and the target emotional state, and inputs the feature map to the neural network). 
Shlens at least suggests the claim limitation that that each iteration is a propagation of each layer of the trained convolution neural network (Shlens teaches at Paragraph 0004 that a deep neural network is a deep machine learning model that includes an output layer and one or more hidden layers that each apply a non-linear transformation to a received input to generate an output). 
Li the claim limitation that that the each iteration is a propagation of each layer of the trained convolutional neural network (Li teaches at Paragraph 0064 that the content loss is used to fine tune the parameters of the generator neural network. Li teaches at Paragraph 0004 that the parameters of the generator neural network are iteratively updated through backpropagation to minimize the style losses. Once trained, the generator neural network can extract global style features and local style features from a given style image and at Paragraph 0077 that once the parameters of the generator neural network are set, the computer system can use the trained generator neural network to generate the synthesized image). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have iterative updated through backpropagation to have minimized the style losses. One of the ordinary skill in the art would have been motivated to have performed minimization of the style losses. 

33 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US-PGPUB No. 2020/0215294 (hereinafter Lee) in view of Krokhalev et al. US-PGPUB No. 2020/0234482 (hereinafter Krokhalev); Savchenkov et al. US-PGPUB No. 2020/0234034 (hereinafter Savchenkov); Li et al. US-PGPUB No. 2018/0240257 (hereinafter Li); Shlens et al. US-PGPUB No. 2019/0236814 (hereinafter Shlens) and Yumer et al. US-PGPUB No. 2018/0253869 (hereinafter Yumer). 
Re Claim 33: 
The claim 33 encompasses the same scope of invention as that of the claim 32 except additional claim limitation that the target image is optimized by use of an Adam optimizer. 
Shlens further teaches the claim limitation that the target image is optimized by use of an Adam optimizer (Shlens teaches at Paragraph 0044 the system trains the style transfer neural network 112 to minimize the training objective function using a standard training method such as a gradient descent method….the gradient descent method can use an Adam optimizer). 
However, Yumer et al. US-PGPUB No. 2018/0253869  further teaches at Paragraph 0142 the claim limitation that the target image is optimized by use of an Adam optimizer (Yumer teaches using stochastic gradient descent such as an Adam optimizer to train the neural network). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have utilized the gradient descent method such as Adam optimizer to have trained the neural network. One of the ordinary skill in the art would have been motivated to have provided the gradient descent method to have trained the neural network with predicted learning rate. 

36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US-PGPUB No. 2020/0215294 (hereinafter Lee) in view of Krokhalev et al. US-PGPUB No. 2020/0234482 (hereinafter Krokhalev); Savchenkov et al. US-PGPUB No. 2020/0234034 (hereinafter Savchenkov); Shlens et al. US-PGPUB No. 2019/0236814 (hereinafter Shlens) and Whitman et al. US-PGPUB No. 2020/0082002 (hereinafter Whitman);
Re Claim 36: 
The claim 36 encompasses the same scope of invention as that of the claim 22 except additional claim limitation that the pre-trained learning processes is pre-trained with an object training set to classify a plurality of objects. 
Lee at least suggests the claim limitation that the pre-trained learning processes is pre-trained with an object training set to classify a plurality of objects (Lee teaches at Paragraph 0224 that controlling the feedback device so as to increase the degree of positivity according to the determined degree of positivity and degree of excitability, the user’s emotion can be promptly caused to the target emotion. Lee teaches at Paragraph 0133 the emotion axes may be determined based on emotions measured from images of the user. 
Lee teaches at Paragraph 0126 that the plurality of facial elements may include eyebrows, eyes, nose, mouth and the like. The controller 140 may combine patterns of the plurality of facial elements and compare the combined pattern with correlation information 300 between facial expressions and emotional factors stored in the storage 160. Lee teaches at Paragraph 0055 that the inputter 130 may receive an input for the target emotional state. 
 Lee teaches at Paragraph 0079 and Paragraph 0163 that the vehicle 10 may improve the inference result of the neural network by continuously updating the weight, bias and activation function included in the neural network based on the current emotional state, the target emotion state and information characterizing an arrival time of the user’s emotion to the target emotion emotion…continuously update the stored neural network…and at Paragraph 0175 that the display 152 may also output the image of a color that decreases the emotion factor corresponding to the degree of excitability based on the control of the controller 140 and output the image of the color that increases the emotion factor corresponding to the positivity of the image under the control of the controller 140. 
Lee teaches at Paragraph 0074-082 that the controller 140 may perform an operation through a neural network on the current emotional state and the target emotional state….the neural network may include a convolutional neural network that generates a feature map output by convoluting the current emotional state and the target emotional state, and inputs the feature map to the neural network). 
Savchenkov/Krokhalev at least suggests the claim limitation that the pre-trained learning processes is pre-trained with an object training set to classify a plurality of objects (Krokhalev teaches at Paragraph 0055 that the target face may not have a neutral facial expression, eyes closed or mouth open and a person depicted on the target image may be of a different age than the person depicted in the scenario video. 
Savchenkov teaches at Paragraph 0051 that the face reenactment system 220 can be further configured to analyze the frames 320 of the target video 305 to extract target parameter 335…The target parameters 335 may include facial identity and facial expression corresponding to the target face 140 and at Paragraph 0053 that the images may include an image of the individual having a neutral facial expression and one or more images of the individual having different facial expressions including mouth-open, smiling, angry, astonished and so forth).  
Shlens teaches at Paragraph 0041 that for each image style, the style transfer neural network 112 generates a stylized image 206 from the input image 202 and the index s corresponding to the image style and the style image as input to a trained classifier includes multiple convolutional neural network layers 210-220 that may have been trained to perform image classification, object detection using conventional training techniques). 
Whitman the claim limitation that the pre-trained learning processes is pre-trained with an object training set to classify a plurality of objects (Whitman teaches at Paragraph 0015 classifying an image to learn a context of the image….the use of deep learning to analyze context and background information of an image such as a selfie acquired by a user to associate an label subjects/objects with a particular scene….Using deep learning, a system analyzes a context and background information of each image that has been classified, including a mood of one or more subjects, in order to semantically associate a subject or set of subjects with a particular scene.
Whitman teaches at FIG. 4, Paragraph 0022 training a deep neural network as a classification model to classify a plurality of objects where the emotion state of the user in a particular context may be used to classify subsequent images in the same or a similar content). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have extracted the emotion state information from the images to have classified the plurality of subjects in the images. One of the ordinary skill in the art would have specifically identified the images with the subjects being classified as having the particular emotional state information. 

Re Claim 37: 
The claim 37 encompasses the same scope of invention as that of the claim 36 except additional claim limitation that the pre-trained learning process is further pre-trained with a style training set to classify a plurality of styles. 
Lee at least suggests the claim limitation that the pre-trained learning process is further pre-trained with a style training set to classify a plurality of styles (Lee teaches at Paragraph 0129 that the controller 140 may obtain emotional information representing the emotion of the user is a joy emotion having a highest correlation value for the facial expression 2 and at Paragraph 0133-0136 that the emotional model 400 may classify the emotion of the user on the basis of the predetermined emotion axes….the emotional model may be expressed by a two-dimensional graph and may classify emotions to eight areas of joy (0 degrees), excitement (45 degrees), arousal (90 degrees), pain (135 degrees), unpleasantness (180 degrees), depression (225 degrees), sleepiness (270 degrees) and relaxation (315 degrees)….the controller 140 may obtain emotion information of the users by using facial expressions of the user.  
Lee teaches at Paragraph 0224 that controlling the feedback device so as to increase the degree of positivity according to the determined degree of positivity and degree of excitability, the user’s emotion can be promptly caused to the target emotion. Lee teaches at Paragraph 0133 the emotion axes may be determined based on emotions measured from images of the user. 
Lee teaches at Paragraph 0126 that the plurality of facial elements may include eyebrows, eyes, nose, mouth and the like. The controller 140 may combine patterns of the plurality of facial elements and compare the combined pattern with correlation information 300 between facial expressions and emotional factors stored in the storage 160. Lee teaches at Paragraph 0055 that the inputter 130 may receive an input for the target emotional state. 
 Lee teaches at Paragraph 0079 and Paragraph 0163 that the vehicle 10 may improve the inference result of the neural network by continuously updating the weight, bias and activation function included in the neural network based on the current emotional state, the target emotion state and information characterizing an arrival time of the user’s emotion to the target emotion emotion…continuously update the stored neural network…and at Paragraph 0175 that the display 152 may also output the image of a color that decreases the emotion factor corresponding to the degree of excitability based on the control of the controller 140 and output the image of the color that increases the emotion factor corresponding to the positivity of the image under the control of the controller 140. 
Lee teaches at Paragraph 0074-082 that the controller 140 may perform an operation through a neural network on the current emotional state and the target emotional state….the neural network may include a convolutional neural network that generates a feature map output by convoluting the current emotional state and the target emotional state, and inputs the feature map to the neural network). 
Savchenkov/Krokhalev at least suggests the claim limitation that the pre-trained learning process is further pre-trained with a style training set to classify a plurality of styles (Krokhalev teaches at Paragraph 0055 that the target face may not have a neutral facial expression, eyes closed or mouth open and a person depicted on the target image may be of a different age than the person depicted in the scenario video. 
Savchenkov teaches at Paragraph 0051 that the face reenactment system 220 can be further configured to analyze the frames 320 of the target video 305 to extract target parameter 335…The target parameters 335 may include facial identity and facial expression corresponding to the target face 140 and at Paragraph 0053 that the images may include an image of the individual having a neutral facial expression and one or more images of the individual having different facial expressions including mouth-open, smiling, angry, astonished and so forth).  
Shlens further teaches the claim limitation that the pre-trained learning process is further pre-trained with a style training set to classify a plurality of styles (Shlens teaches at Paragraph 0041 that for each image style, the style transfer neural network 112 generates a stylized image 206 from the input image 202 and the index s corresponding to the image style and the style image as input to a trained classifier includes multiple convolutional neural network layers 210-220 that may have been trained to perform image classification, object detection using conventional training techniques). 
Whitman the claim limitation that the pre-trained learning process is further pre-trained with a style training set to classify a plurality of styles (Whitman teaches at Paragraph 0015 classifying an image to learn a context of the image….the use of deep learning to analyze context and background information of an image such as a selfie acquired by a user to associate an label subjects/objects with a particular scene….Using deep learning, a system analyzes a context and background information of each image that has been classified, including a mood of one or more subjects, in order to semantically associate a subject or set of subjects with a particular scene.
Whitman teaches at FIG. 4, Paragraph 0022 training a deep neural network as a classification model to classify a plurality of objects where the emotion state of the user in a particular context may be used to classify subsequent images in the same or a similar content). 

Re Claim 38: 
The claim 38 encompasses the same scope of invention as that of the claim 37 except additional claim limitation that the object training set and/or the style training set are a plurality of images classified with object identification and/or style identification. 
Lee at least suggests the claim limitation that the object training set and/or the style training set are a plurality of images classified with object identification and/or style identification (Lee teaches at Paragraph 0125 that the controller 140 may recognize a facial expression of each of the users appearing on an image of the user captured by the camera 110 and obtain emotional information of the user by applying a facial action coding system to the facial expression of the user and at Paragraph 0126 that the controller 140 may extract a plurality of feature points from a face of the user and extract a plurality of facial elements by using the extracted feature points. Lee teaches at Paragraph 0126 that the plurality of facial elements may include eyebrows, eyes, nose, mouth and the like. The controller 140 may combine patterns of the plurality of facial elements and compare the combined pattern with correlation information 300 between facial expressions and emotional factors stored in the storage 160. Lee teaches at Paragraph 0055 that the inputter 130 may receive an input for the target emotional state. 
Lee teaches at Paragraph 0129 that the controller 140 may obtain emotional information representing the emotion of the user is a joy emotion having a highest correlation value for the facial expression 2 and at Paragraph 0133-0136 that the emotional model 400 may classify the emotion of the user on the basis of the predetermined emotion axes….the emotional model may be expressed by a two-dimensional graph and may classify emotions to eight areas of joy (0 degrees), excitement (45 degrees), arousal (90 degrees), pain (135 degrees), unpleasantness (180 degrees), depression (225 degrees), sleepiness (270 degrees) and relaxation (315 degrees)….the controller 140 may obtain emotion information of the users by using facial expressions of the user.  
Lee teaches at Paragraph 0224 that controlling the feedback device so as to increase the degree of positivity according to the determined degree of positivity and degree of excitability, the user’s emotion can be promptly caused to the target emotion. Lee teaches at Paragraph 0133 the emotion axes may be determined based on emotions measured from images of the user. 
Lee teaches at Paragraph 0126 that the plurality of facial elements may include eyebrows, eyes, nose, mouth and the like. The controller 140 may combine patterns of the plurality of facial elements and compare the combined pattern with correlation information 300 between facial expressions and emotional factors stored in the storage 160. Lee teaches at Paragraph 0055 that the inputter 130 may receive an input for the target emotional state. 
 Lee teaches at Paragraph 0079 and Paragraph 0163 that the vehicle 10 may improve the inference result of the neural network by continuously updating the weight, bias and activation function included in the neural network based on the current emotional state, the target emotion state and information characterizing an arrival time of the user’s emotion to the target emotion emotion…continuously update the stored neural network…and at Paragraph 0175 that the display 152 may also output the image of a color that decreases the emotion factor corresponding to the degree of excitability based on the control of the controller 140 and output the image of the color that increases the emotion factor corresponding to the positivity of the image under the control of the controller 140. 
Lee teaches at Paragraph 0074-082 that the controller 140 may perform an operation through a neural network on the current emotional state and the target emotional state….the neural network may include a convolutional neural network that generates a feature map output by convoluting the current emotional state and the target emotional state, and inputs the feature map to the neural network). 
Savchenkov/Krokhalev at least suggests the claim limitation that the object training set and/or the style training set are a plurality of images classified with object identification and/or style identification (Krokhalev teaches at Paragraph 0055 that the target face may not have a neutral facial expression, eyes closed or mouth open and a person depicted on the target image may be of a different age than the person depicted in the scenario video. 
Savchenkov teaches at Paragraph 0051 that the face reenactment system 220 can be further configured to analyze the frames 320 of the target video 305 to extract target parameter 335…The target parameters 335 may include facial identity and facial expression corresponding to the target face 140 and at Paragraph 0053 that the images may include an image of the individual having a neutral facial expression and one or more images of the individual having different facial expressions including mouth-open, smiling, angry, astonished and so forth).  
Shlens further teaches the claim limitation that the object training set and/or the style training set are a plurality of images classified with object identification and/or style identification (Shlens teaches at Paragraph 0041 that for each image style, the style transfer neural network 112 generates a stylized image 206 from the input image 202 and the index s corresponding to the image style and the style image as input to a trained classifier includes multiple convolutional neural network layers 210-220 that may have been trained to perform image classification, object detection using conventional training techniques). 
Whitman the claim limitation that the object training set and/or the style training set are a plurality of images classified with object identification and/or style identification (Whitman teaches at Paragraph 0015 classifying an image to learn a context of the image….the use of deep learning to analyze context and background information of an image such as a selfie acquired by a user to associate an label subjects/objects with a particular scene….Using deep learning, a system analyzes a context and background information of each image that has been classified, including a mood of one or more subjects, in order to semantically associate a subject or set of subjects with a particular scene.
Whitman teaches at FIG. 4, Paragraph 0022 training a deep neural network as a classification model to classify a plurality of objects where the emotion state of the user in a particular context may be used to classify subsequent images in the same or a similar content). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have extracted the emotion state information from the images to have classified the plurality of subjects in the images. One of the ordinary skill in the art would have specifically identified the images with the subjects being classified as having the particular emotional state information. 

Claims 41 and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US-PGPUB No. 2018/0240257 (hereinafter Li); Hua et al. US-PGPUB No. 2020/0082249 .  

Re Claim 41: 
Hua/Li/Whitman teaches a method for manipulating a neural network comprising the steps of: 
training the neural network to generate a trained network arranged to process images to extract object information from the images (Hua’s neural network can be further enhanced with the specific drawing of Whitman’s neural network at FIG. 4 and Li’s neural network at FIGS. 3-5 which shows the output layer with a plurality of classification nodes. These neural networks can be combined to provide the classifiers for the images to provide the emotional state of the images. 
 Hua teaches at Paragraph 0032 that the learning network 200 includes a feature extraction part 210 and at Paragraph 0033 that the feature extraction part 210 and the feature transform part 212 may consist of a plurality of layers of the neural network. A plurality of layers in a convolutional neural network. Hua teaches at Paragraph 0033 that by selecting the convolution filters, particular information of the image (for example, one or more objects) may be extracted. 
Whitman teaches at FIG. 4 and Paragraph 0022 training the deep learning neural network as a classification model to generate a trained neural network arranged to process input images to extract object information (mood/emotion-state) from the candidate images. 
Li teaches at FIGS. 3-5 and Paragraph 0067 that each output node provides information about a style feature of an image or a content feature of an image. Li teaches at Paragraph 0026 that a content feature is a feature that indicates a particular portion of the content such as an object or portion of the object present in the content (e.g., indicates a star, in the Starry Night painting. 
Li teaches at Paragraph 0064 that the content loss is used to fine tune the parameters of the generator neural network. Li teaches at Paragraph 0004 that the parameters of the generator neural network are iteratively updated through backpropagation to minimize the style losses. Once trained, the generator neural network can extract global style features and local style features from a given style image and at Paragraph 0077 that once the parameters of the generator neural network are set, the computer system can use the trained generator neural network to generate the synthesized image).  
Hua’s neural network can be further enhanced with the specific drawing of Whitman’s neural network at FIG. 4 and Li’s neural network at FIGS. 3-5 which shows the output layer with a plurality of classification nodes. These neural networks can be combined to provide the classifiers for the images to provide the emotional state of the images. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided a neural network as a classifier for the images. One of the ordinary skill in the art would have been motivated to have provided/extracted emotional state of the images when Whitman’s neural network and Li’s neural network are incorporated 

Whitman/Li suggests the claim limitation: removing a final output layer of the trained neural network; and replacing the final output layer with a layer of emotional states nodes arranged to represent one or more emotional states to generate a manipulated neural network (Whitman teaches at FIG. 4 and Paragraph 0022 training the deep learning neural network as a classification model to generate a trained neural network arranged to process input images to extract object information (mood/emotion-state) from the candidate images. 
Li teaches at FIGS. 3-5 and Paragraph 0066-0067 that the each node represents a piece of information and input to the multi-layer neural network 500 activates a set of nodes…this set of node activates other nodes thereby propagating knowledge about the input. This activation process is repeated across other nodes until nodes in an output layer are selected and activated). 
However, Jin implicitly teaches the claim limitation: removing a final output layer of the trained neural network; and replacing the final output layer with a layer of emotional states nodes arranged to represent one or more emotional states to generate a manipulated neural network (Jin teaches at FIG. 4 and Paragraph 0018 that the final output can include a final cluster number and at Paragraph 0041 that the output of the emotion classification model 214 controls the number of clusters determined by the clustering model 212. 
It is understood that changing the output emotion nodes allows the old output emotion nodes to be removed and replaced with the new output emotion nodes. 
Jin teaches at Paragraph 0032 that the emotion classification can involve usage of a standard or known machine learning emotion classification model such as a neural network model or another defined emotion classification model that is configured to process the training data employed and at Paragraph 0034 that the specific emotion classification 122 output can include a discrete emotion type and at Paragraph 0035 that the output of the optimized emotion classification model 110 can include the more granular emotion states associated with the distinct feature vectors….The output of the optimized emotion classification model 110 can also include different emotion classification for different expression of a same or similar emotion). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have modified the content and/or the number of the final output classification nodes of the output layer of the neural network to have adaptively determined the content and/or the number of the nodes to have provided the content and/or the number of the emotion states with the output layer of the neural network. One of the ordinary skill in the art would have been motivated to have classified a selected content and/or number of emotion states associated with the input image by the trained neural network. 
However, Sharp explicitly teaches the claim limitation: removing a final output layer of the trained neural network; and replacing the final output layer with a layer of emotional states nodes arranged to represent one or more emotional states to generate a manipulated neural network (Sharp teaches at Paragraph 0055 that the stored neural network may provide different emotion outputs…a first neural network might provide output identifying creepy and cute while a second neural network might provide output identifying comedy and beauty. Different neural networks may have different numbers of output nodes in output layer 103 which correspond to different sets of emotions). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have modified the final output classification nodes associated with the 
Li/Hua/Whitman/Jin/Sharp do not teach the claim limitation: wherein the manipulated neural network is arranged to: receive (1) content data representative of one or more objects in a source image that evokes an emotional response and (ii) style data representative of one or more desired rendering styles of the one or more objects associated with a desired emotional response to be evoked by a target image; extract object related information from the content data; extract rendering style related information from the style data; and render a target image based on the extracted object related information and the extracted one or more rendering styles, the target image corresponds to the source image incorporated with the one or more desired rendering styles such that the desired emotional response evoked by the target image is different from the emotional response evoked by the source image

Lee implicitly teaches the claim limitation: wherein the manipulated neural network is arranged to: receive (1) content data representative of one or more objects in a source image that evokes an emotional response and (ii) style data representative of one or more desired rendering styles of the one or more objects associated with a desired emotional response to be evoked by a target image (Lee teaches at Paragraph 0125 that the controller 140 may recognize a facial expression of each of the users appearing on an image of the user captured by the camera 110 and obtain emotional information of the user by applying a facial action coding system to the facial expression of the user and at Paragraph 0126 that the controller 140 may extract a plurality of feature points from a face of the user and extract a plurality of facial elements by using the extracted feature points. Lee teaches at Paragraph 0126 that the plurality of facial elements may include eyebrows, eyes, nose, mouth and the like. The controller 140 may combine patterns of the plurality of facial elements and compare the combined pattern with correlation information 300 between facial expressions and emotional factors stored in the storage 160. 
Lee teaches at Paragraph 0202 that the controller 140 may determine the facial expression of the user based on the image data of the user and obtain information characterizing the emotional state corresponding to the facial expression and at Paragraph 0206 determining information characterizing a current emotional state of the user based on the bio-signal and the image data of the user and at Paragraph 0202 that the image information may be obtained by the camera 110. Lee teaches at Paragraph 0055 that the inputter 130 may receive an input for the target emotional state. 
Lee teaches at Paragraph 0164 that the neural network may include the CNN that generates the feature map output by convoluting the current emotional state and the target emotional state and inputs the feature map to the neural network. 
Lee teaches at Paragraph 0087 that the controller 140 may extract an emotional factor that affects the user’s current emotional state and at Paragraph 0147 that the target emotional state may correspond to emotion 2 which has a low degree of excitability and a high degree of positivity. 
Lee teaches at Paragraph 0074-082 that the controller 140 may perform an operation through a neural network on the current emotional state and the target emotional state….the neural network may include a convolutional neural network that generates a feature map output by convoluting the current emotional state and the target emotional state, and inputs the feature map to the neural network); 
the target image corresponds to the source image incorporated with the one or more desired rendering styles such that the desired emotional response evoked by the target image is different from the emotional response evoked by the source image (Lee teaches at Paragraph 0125 that the controller 140 may recognize a facial expression of each of the users appearing on an image of the user captured by the camera 110 and obtain emotional information of the user by applying a facial action coding system to the facial expression of the user and at Paragraph 0126 that the controller 140 may extract a plurality of feature points from a face of the user and extract a plurality of facial elements by using the extracted feature points. 
Lee teaches at Paragraph 0202 that the controller 140 may determine the facial expression of the user based on the image data of the user and obtain information characterizing the emotional state corresponding to the facial expression and at Paragraph 0206 determining information characterizing a current emotional state of the user based on the bio-signal and the image data of the user and at Paragraph 0202 that the image information may be obtained by the camera 110. 
Lee teaches at Paragraph 0164 that the neural network may include the CNN that generates the feature map output by convoluting the current emotional state and the target emotional state and inputs the feature map to the neural network. 
Lee teaches at Paragraph 0087 that the controller 140 may extract an emotional factor that affects the user’s current emotional state and at Paragraph 0147 that the target emotional state may correspond to emotion 2 which has a low degree of excitability and a high degree of positivity. 
Lee teaches at Paragraph 0074-082 that the controller 140 may perform an operation through a neural network on the current emotional state and the target emotional state….the neural network may include a convolutional neural network that generates a feature map output by convoluting the current emotional state and the target emotional state, and inputs the feature map to the neural network). 
Lee at least suggests the claim limitation: 
extract object related information from the content data (Lee teaches at Paragraph 0125 that the controller 140 may recognize a facial expression of each of the users appearing on an image of the user captured by the camera 110 and obtain emotional information of the user by applying a facial action coding system to the facial expression of the user and at Paragraph 0126 that the controller 140 may extract a plurality of feature points from a face of the user and extract a plurality of facial elements by using the extracted feature points. Lee teaches at Paragraph 0126 that the plurality of facial elements may include eyebrows, eyes, nose, mouth and the like. The controller 140 may combine patterns of the plurality of facial elements and compare the combined pattern with correlation information 300 between facial expressions and emotional factors stored in the storage 160. Lee teaches at Paragraph 0129 that the controller 140 may obtain emotional information representing the emotion of the user is a joy emotion having a highest correlation value for the facial expression 2. 
Lee teaches at Paragraph 0202 that the controller 140 may determine the facial expression of the user based on the image data of the user and obtain information characterizing the emotional state corresponding to the facial expression); 
extract rendering style related information from the style data; and (Lee teaches at Paragraph 0147 that the target emotional state may correspond to emotion 2 which has a low degree of excitability and a high degree of positivity…the controller 140 may determine the difference value between the user’s current emotional state and the target emotional state based on the image data of the user and the bio-signal); 
render a target image based on the extracted object related information and the extracted one or more rendering styles (Lee teaches at Paragraph 0173 that the display 152 may output the image having a frequency corresponding to the target breathing cycle….for increasing the emotion factor corresponding to the degree of positivity and at Paragraph 0095 that the display 152 may also output an image of a color that decreases the emotional factor corresponding to the degree of excitability based on the control of the controller 140 and output the image of the color that increases the emotional factor corresponding to the positivity of the image). 

Krokhalev/ Savchenkov teaches the claim limitation: 
extract object related information from the content data (Krokhalev teaches at Paragraph 0045 that the computing device 110 can be configured to analyze the scenario video to extract facial expressions and movement of person depicted in the scenario video and at Paragraph 0048 that the scenario video 310 may depict at least a head and a face of a person 320 who can talk, move the head and express emotion. 
Savchenkov teaches at Paragraph 0041-0044 that the computing device 110 can be configured to analyze the source video to extract parameters of facial expressions of user 110….to analyze the stored images of the user 130 in order to extract facial parameters of the user 130 and at Paragraph 0049 that the face reenactment system 220 can be configured to analyze frames 310 of the source video 305 to extract source parameters 330); 
Krokhalev teaches at Paragraph 0055 that the target image preprocessing module 420 may be configured to detect 2D facial landmarks and visible parts of the head in the target image 125 and fit the 3D facial model to the 2D facial landmarks and visible parts of the head in the target image 125 and teaches at Paragraph 0048 that the portrait animation system may be configured to change the target image 125 by transferring facial expression and head movements of the person 320 to the target face 140. 
Savchenkov teaches at Paragraph 0051 that the face reenactment system 220 can be further configured to analyze the frames 320 of the target video 305 to extract target parameter 335…The target parameters 335 may include facial identity and facial expression corresponding to the target face 140); 
render a target image based on the extracted object related information and the extracted one or more rendering styles, the target image corresponds to the source image incorporated with the one or more desired rendering styles such that the desired emotional response evoked by the target image is different from the emotional response evoked by the source image (Savchenkov teaches at Paragraph 0058 that the DNN 415 can be trained to generate photorealistic images of the mouth and eyes regions of a face…using a generative adversarial network to predict the mouth and eye regions and desired facial expression of a current frame. The DNN 415 may allow synthesizing mouth and eyes regions with desired parameters for facial expression. 
Krokhalev teaches at Paragraph 0045 that the computing device 110 can be configured to transfer the facial expressions and movement of the person to the target face in the target image 125 to make the target face 140 to repeat the facial expression and movement of the person in the scenario video in real time and at Paragraph 0102 that DNN can be trained and used to predict other parts of target image 125). 

It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Savchenkov/Krokhalev’s classifying one or more extracted rendering styles to one or more emotion scores into the CNN of Lee for rendering the target image based on the extracted rendering styles and the face data of the source image. One of the ordinary skill in the art would have classified the emotion responses into different classifications based on the classification scores so that the rendering styles can be based on the classification scores of the emotional responses. 

Re Claim 43: 
The claim 43 encompasses the same scope of invention as that of the claim 42 except additional claim limitation that the parameters of the trained network, except the final output layer, is retained within the manipulated neural network.
Whitman and Sharp further teach the claim limitation that the parameters of the trained network, except the final output layer, is retained within the manipulated neural network (Whitman teaches at FIG. 4 and Paragraph 0022 and Paragraph 0060 training the deep learning neural network as a classification model to generate a trained neural network arranged to process input images to extract object information (mood/emotion-state) from the candidate images. 
Sharp teaches at Paragraph 0055 that the stored neural network may provide different emotion outputs…a first neural network might provide output identifying creepy and cute while a second neural network might provide output identifying comedy and beauty. Different neural networks may have different numbers of output nodes in output layer 103 which correspond to different sets of emotions).  
Re Claim 44: 
The claim 44 encompasses the same scope of invention as that of the claim 43 except additional claim limitation that the trained network is generated by training the neural network with an image classification database.
Lee at least suggests the claim limitation that the trained network is generated by training the neural network with an image classification database ( 
Lee teaches that the neural network may be stored in the storage 160. Lee teaches at Paragraph 0115 that the storage 160 may store the image data obtained by the camera 110, correlation information between the user’s facial expression and an emotion factor, the user’s emotion information, an emotion model. 
Lee teaches at Paragraph 0126 that the plurality of facial elements may include eyebrows, eyes, nose, mouth and the like. The controller 140 may combine patterns of the plurality of facial elements and compare the combined pattern with correlation information 300 between facial expressions and emotional factors stored in the storage 160. Lee teaches at Paragraph 0055 that the inputter 130 may receive an input for the target emotional state. 
 Lee teaches at Paragraph 0079 and Paragraph 0163 that the vehicle 10 may improve the inference result of the neural network by continuously updating the weight, bias and activation function included in the neural network based on the current emotional state, the target emotion state and information characterizing an arrival time of the user’s emotion to the target emotion emotion…continuously update the stored neural network…and at Paragraph 0175 that the display 152 may also output the image of a color that decreases the emotion factor corresponding to the degree of excitability based on the control of the controller 140 and output the image of the color that increases the emotion factor corresponding to the positivity of the image under the control of the controller 140. 
Lee teaches at Paragraph 0074-082 that the controller 140 may perform an operation through a neural network on the current emotional state and the target emotional state….the neural network may include a convolutional neural network that generates a feature map output by convoluting the current emotional state and the target emotional state, and inputs the feature map to the neural network). 
Whitman further teaches the claim limitation that that the trained network is generated by training the neural network with an image classification database (Whitman teaches at Paragraph 0041 that storage device 108 incudes one or more databases 109 configured to store data such as images captured by user, textual data associated with the image, and associated contextual information wherein the textual data and contextual information are the mood or emotional state contextual data of the image).  
Re Claim 45: 
The claim 45 encompasses the same scope of invention as that of the claim 44 except additional claim limitation that the manipulated neural network is further trained by using an image emotion database.
Lee at least suggests the claim limitation that the manipulated neural network is further trained by using an image emotion database ( 
Lee teaches that the neural network may be stored in the storage 160. Lee teaches at Paragraph 0115 that the storage 160 may store the image data obtained by the camera 110, correlation information between the user’s facial expression and an emotion factor, the user’s emotion information, an emotion model. 
Lee teaches at Paragraph 0126 that the plurality of facial elements may include eyebrows, eyes, nose, mouth and the like. The controller 140 may combine patterns of the plurality of facial elements and compare the combined pattern with correlation information 300 between facial expressions and emotional factors stored in the storage 160. Lee teaches at Paragraph 0055 that the inputter 130 may receive an input for the target emotional state. 
 Lee teaches at Paragraph 0079 and Paragraph 0163 that the vehicle 10 may improve the inference result of the neural network by continuously updating the weight, bias and activation function included in the neural network based on the current emotional state, the target emotion state and information characterizing an arrival time of the user’s emotion to the target emotion emotion…continuously update the stored neural network…and at Paragraph 0175 that the display 152 may also output the image of a color that decreases the emotion factor corresponding to the degree of excitability based on the control of the controller 140 and output the image of the color that increases the emotion factor corresponding to the positivity of the image under the control of the controller 140. 
Lee teaches at Paragraph 0074-082 that the controller 140 may perform an operation through a neural network on the current emotional state and the target emotional state….the neural network may include a convolutional neural network that generates a feature map output by convoluting the current emotional state and the target emotional state, and inputs the feature map to the neural network). 
Whitman further teaches the claim limitation that the manipulated neural network is further trained by using an image emotion database (Whitman teaches at Paragraph 0041 that storage device 108 incudes one or more databases 109 configured to store data such as images captured by user, textual data associated with the image, and associated contextual information wherein the textual data and contextual information are the mood or emotional state contextual data of the image). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JIN CHENG WANG/Primary Examiner, Art Unit 2613